Citation Nr: 1132511	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  04-32 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1975 to May 1983.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In pertinent part, that decision denied service connection for depressive and bilateral hip disabilities.  

In August 2009, the Veteran testified before the undersigned Acting Veterans Law Judge, seated at the RO in Montgomery, Alabama.  A transcript of the hearing has been associated with the claims file. 

In March 2010, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

At the time of the Board's March 2010 remand, the issue of entitlement to service connection for tinnitus was also before the Board.  However, by an April 2011 rating decision of the Appeals Management Center (AMC), service connection was granted for tinnitus.  The grant of service connection for tinnitus constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his representative have submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id. 

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserted, at the time of his August 2009 Board hearing, that his acquired psychiatric disability is related to service in that he experienced difficulties after witnessing the suicide of fellow service-members.  At that time he also asserted that his bilateral hip disability is related to his service-connected bilateral knee disabilities.

As to the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, he was afforded a VA examination in July 2010 to determine if his acquired psychiatric disability was related to service.  The examiner determined that the Veteran did not present with a symptom set that would meet the criteria for a mental health diagnosis.  Thus, the examiner did not render an opinion as to the relationship between the Veteran's acquired psychiatric disability and service.  

However, review of the claims file reveals that the Veteran has been treated during the appellate period, privately and at VA facilities, for depression, depressive disorder, and generalized anxiety disorder.  It is unclear to the Board if the examiner considered the psychiatric diagnoses of record.  On remand, a different VA examiner must conduct a psychiatric evaluation and opine as to whether the Veteran indeed has an acquired psychiatric disability and if such is related to service.  

As to the Veteran's claim of entitlement to service connection for a bilateral hip disability, he was afforded a VA examination in September 2010 to determine if his bilateral hip disability was related to service, or to his service-connected bilateral knee disability.  The examiner determined that there was no evidence to support a clinical diagnosis of a problem with either hip joint. 

However, review of the claims file reveals that the Veteran presented with osteopenia on VA x-ray examination in August 2007.  VA treatment records dated in March 2008 include severe degenerative joint disease of the knees and hips in the Veteran's problem list; however, in the diagnosis portion of the treatment report, there is no diagnosis for the Veteran's bilateral hips.  It is unclear to the Board if the examiner considered the bilateral hip diagnoses of record.  On remand, a different VA examiner must conduct a physical examination, with required studies, and opine as to whether the Veteran indeed has a bilateral hip disability and if such is related to service, or to the Veteran's service-connected bilateral knee or lumbar spine disabilities.  

Additionally, it appears that the records related to the Veteran's claim for disability benefits from the Social Security Administration (SSA) have not been associated with the claims file.  Such records may include evidence pertinent to his claims.  Specifically, at the time of the Veteran's August 2009 Board hearing he asserted that his knees and hips were both considered in his application for SSA disability benefits.  On remand, the Veteran's SSA records must be obtained and associated with the claims file. 

Finally, updated VA outpatient treatment records must be obtained from the Central Alabama VA Medical Center (VAMC) for the period February 27, 2009.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's claims file his updated treatment records from the Central Alabama VAMC for the period February 27, 2009 to the present.  

2.  Obtain and associate with the Veteran's claims file all relevant records related to his disability benefits from the SSA, to include any medical records upon which the SSA based its decision.  Any and all responses, including negative responses, from the SSA must be added to the claims file.

3.  Schedule the Veteran for a VA mental health examination with a physician with appropriate expertise (and different than the July 2010 examiner) to determine the etiology of any acquired psychiatric disability.  It is imperative that the claims folder, to include all service treatment records, service personnel records, and post-service treatment records, be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Does the Veteran have an acquired psychiatric disability?

b)  Did any acquired psychiatric disability at least as likely as not (a 50% or higher degree of probability) have its clinical onset in service or is it otherwise related to service.  

Should the examiner determine that there is no evidence of a current acquired psychiatric disability, the examiner must specifically comment upon the other psychiatric diagnoses reflected in the medical evidence of record, including depressive disorder, depression, and generalized anxiety disorder.

4.  Schedule the Veteran for a VA examination with a physician with appropriate expertise (different than the September 2010 VA examiner) to determine the etiology of any bilateral hip disability.  It is imperative that the claims folder, to include all service treatment records, service personnel records, and post-service treatment records, be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Please identify all disabilities associated with the hips.

b)  Did any disability of the hip at least as likely as not (a 50% or higher degree of probability) have its clinical onset in service or is otherwise related to service?  

c)  Does the Veteran have any disability of the hips that is at least as likely as not (a 50 percent or higher degree of probability) proximately due to his service-connected osteoarthritis of lumbar spine with chronic back pain or service-connected bilateral knee disabilities?

d)  If not, has any disability of the hips at least as likely as not (a 50 percent or higher degree of probability) undergone a permanent increase in its severity due to the Veteran's service-connected osteoarthritis of lumbar spine with chronic back pain or service-connected bilateral knee disabilities, and if so, what measurable degree of hip disability is due to service-connected osteoarthritis of lumbar spine with chronic back pain or service-connected bilateral knee disabilities?

Should the examiner determine that there is no evidence of a current hip disability, the examiner must specifically comment upon the other diagnoses reflected in the medical evidence of record, including osteopenia and degenerative joint disease of the hips.

5.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims of service connection, to include consideration of § 3.310.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 failure to cooperate by not attending any requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

